Mr. JUSTICE BURMAN, dissenting: The sole question here is whether the State may elect to indict a defendant on a felony charge of theft where his criminal conduct falls specifically within the terms of a special misdemeanor statute. The trial court held that the State could not so proceed and I agree. The facts are adequately described in the majority opinion and need not be repeated here. The record establishes that tifie defendant is charged with improperly obtaining or exercising control over property while acting as a managing agent in his capacity of a real estate broker. Section 16 of the Real Estate Brokers and Salesmen License Act has specific application to this conduct, for it was designed to punish real estate brokers who fail to account or remit.monies collected on behalf of their principals. (Ill. Rev. Stat. 1973, ch. 114%, par. 16.) As stated in People v. Keegan (1971), 52 Ill.2d 147, 152, cited by the majority, “[i]t is axiomatic that in enacting a statute designed to suppress an evil the General Assembly may make classifications with which the courts will not interfere unless they are shown to be unreasonable and arbitrary.” No contention is made that this special legislation is unreasonable and arbitrary or that the defendant’s conduct did not constitute a violation under the special statute. In my opinion the State had deliberately attempted to circumvent the intent and purpose of the legislature and should not be permitted to do so. It is generally accepted that special statutes prevail over general statutes, especially when the special statute has its origin later in time. (People v. Taylor (1974), 18 Ill.App.3d 480.) The theft statute which the State seeks to prosecute was on the books at the time the General Assembly enacted the Real Estate Brokers and Salesmen License Act. Our legislators were aware of this fact. Legislation is not passed without purpose, but rather it is enacted with an aim to effect a change of policy. Apparently our legislators determined such a change was necessary with regard to real estate brokers. We do not delve into the minds of legislators or their motives. The wisdom of a legislative enactment is a matter for the legislators and not for the courts or the State’s Attorney. In Stoker v. People (1885), 114 Ill. 320, 2 N.E. 55, the defendant, a constable, had been charged and convicted of larceny for failure to turn over money collected by him. He contended that his conviction under a general criminal provision was unlawful because while acting in his capacity as a constable, he was amenable to prosecution solely under a special statute. In reversing his conviction, the Court held that it was unreasonable to believe the legislature intended that a constable should be prosecuted under a general larceny provision where his conduct falls within the terms of a special provision. Similarly, in Robertson v. State (1934), 207 Ind. 374, 192 N.E. 887, the court reversed the defendant’s conviction under a general statute where his conduct fell within the terms of a special statute. The court reasoned that to hold otherwise would render useless the special legislation enacted for that purpose. In Keegan as well as all other cases relied upon by the majority, the defendants were commonly situated as members of the general public. None were engaged in a particular occupation which the legislature in its discretion regulated and controlled by special legislation. Thus, the status of the offender was not a relevant consideration. Generally, in those cases the defendant’s conduct fell within the terms of two general laws and the defendant attempted to control and select the offense with which he could be charged. In the instant case it was the legislature and, not the defendant who made that determination. In my opinion thé quashing of the indictments should be affirmed.